 

Exhibit 10.64



ASSIGNMENT AGREEMENT

BY AND BETWEEN

PHARMACYCLICS, INC.

AND

APPLERA CORPORATION

April 7, 2006



 

ARTICLE 1 DEFINITIONS *

1.1 "Active Component" *

1.3 "Assigned Product" *

1.4 "[ *** ]" *

1.5 "[ *** ]" *

1.6 "[ *** ]" *

1.7 "Bulk Form" *

1.8 "Celera Intellectual Property" *

1.9 "Celera Material" *

1.10 "Celera Patent" *

1.11 "Celera Program" *

1.12 "Celera Technology" *

1.13 "Clinical Trial" *

1.14 "Combination Product" *

1.15 "Commercialize" or "Commercialization" *

1.16 "Commercially Reasonable Efforts" *

1.17 "Confidential Information" *

1.18 "Control" *

1.19 "Default" *

1.20 "DOJ" *

1.21 "Dollar" *

1.22 "Dosage Form" *

1.23 "Drug Approval Application" *

1.24 "Effective Date" *

1.25 "EMEA" *

1.26 "EU" *

1.27 "Factor VIIa Compound" *

1.28 "Factor VIIa Product" *

1.29 "Factor VIIa Program" *

1.30 "FDA" *

1.31 "Force Majeure" *

1.32 "FTC" *

1.33 "GAAP" *

1.34 "HDAC Compound" *

1.35 "HDAC Product" *

1.36 "HDAC Program" *

1.37 "IND" *

1.38 "Licensee" *

1.39 "Losses" *

1.40 "Major Market Country" *

1.41 "Net Sales" *

1.42 "New Drug Application" or "NDA" *

1.43 "Patent" *

1.44 "Phase 3 Clinical Trial" *

1.45 "Regulatory Approval" *

1.46 "Regulatory Authority" *

1.47 "Royalty" or Royalties" *

1.48 "Technology" *

1.49 "Term" *

1.50 "Third Party" *

ARTICLE 2 ASSIGNMENT AND DELIVERY *

2.1 Assignment *

2.2 Delivery *

2.3 License *

ARTICLE 3 DEVELOPMENT *

3.1 Material Agreements *

3.2 Development Efforts *

3.3 Celera Assistance and Cooperation *

3.4 Development Summaries *

ARTICLE 4 REGULATORY *

4.1 General *

4.2 Regulatory Reports and Additional Regulatory Filings *

4.3 Applications for Regulatory Exclusivity *

ARTICLE 5 COMMERCIALIZATION *

5.1 Pricing *

5.2 Diligence *

5.3 Reports *

ARTICLE 6 CONSIDERATION *

6.1 Fee *

6.2 Stock *

6.3 Product Milestones *

6.4 Royalties *

6.5 Term of Royalties Payments *

6.6 Royalty Payments and Reports *

6.7 Records; Royalty Audit *

6.8 Taxes *

6.9 Blocked Currency *

6.10 Foreign Exchange *

6.11 Late Payments *

ARTICLE 7 INTELLECTUAL PROPERTY *

7.1 Prosecution of Patents *

7.2 Infringement of Patents by Third Parties *

7.3 Infringement of Third Party Rights *

ARTICLE 8 REPRESENTATONS AND WARRANTIES *

8.1 Mutual Representations and Warranties *

8.2 Mutual Covenants *

8.3 Representations and Warranties of Celera *

8.4 Representations, Warranties and Covenants of Pharmacyclics *

8.5 Disclaimer *

8.6 Limitation *

ARTICLE 9 INDEMNIFICATION *

9.1 Indemnification by Celera *

9.2 Indemnification by Pharmacyclics *

9.3 Insurance *

9.4 Limitation of Liability *

ARTICLE 10 CONFIDENTIALITY *

10.1 Treatment of Confidential Information *

10.2 Authorized Disclosure *

10.3 Publicity; Terms of Agreement *

ARTICLE 11 TERM AND TERMINATION *

11.1 Term *

11.2 Termination for Default *

11.3 Reversion *

11.4 Survival *

ARTICLE 12 DISPUTE RESOLUTION *

12.1 Disputes *

12.2 Governing Law; Judicial Resolution *

12.3 Patent Dispute Resolution *

ARTICLE 13 MISCELLANEOUS *

13.1 Entire Agreement; Amendment *

13.2 Force Majeure *

13.3 Notices *

13.4 Maintenance of Records *

13.5 No Strict Construction *

13.6 Counterparts *

13.7 Severability *

13.8 Headings *

13.9 Further Actions *

13.10 Independent Contractors *

13.11 Use of Name *

13.12 No Waiver *



ASSIGNMENT AGREEMENT

This Assignment Agreement

(the "Agreement"), effective as of April 7, 2006 ("Effective Date"), is by and
between Pharmacyclics, Inc., a Delaware corporation having its principal place
of business at 995 East Arques Avenue, Sunnyvale, California 94085
("Pharmacyclics") and Applera Corporation, a Delaware corporation, by and
through the Celera Genomics Group having its principal place of business at 45
West Gude Drive, Rockville, Maryland 20850 ("Celera"). Celera and Pharmacyclics
are sometimes referred to herein individually as a "Party" and collectively as
the "Parties" and references to "Pharmacyclics" and "Celera" will include their
respective Affiliates.



RECITALS

Whereas

, Celera has been conducting research directed to the discovery and development
of therapeutic products and methods based on (i) HDAC inhibitor compounds,
including intravenous and oral formulations of a clinical lead compound having
the corporate identification [ *** ], a backup compound having the corporate
identification [ *** ] and other compounds identified as selective HDAC-8
inhibitor compounds; (ii) Factor VIIa inhibitor compounds, including a
preclinical lead compound having the corporate identification [ *** ] and a
backup compound having the corporate identification [ *** ] and other compounds
identified in its program on Factor VIIa inhibitor compounds; and (iii) [ *** ]
(collectively "Celera Programs"); and



Whereas

, Pharmacyclics desires to acquire, and Celera wishes to sell to Pharmacyclics,
all proprietary technology and know-how that relate to the Celera Programs,
including but not limited to, (i) the small molecule HDAC inhibitor compound [
*** ] and all clinical trial data and results related thereto, (ii) the multiple
small molecule backup compounds in various stages of preclinical development,
including [ *** ] and [ *** ], (iii) certain compounds and related information
associated with Celera Programs, and (iv) related intellectual property and
know-how, on the terms and conditions set forth herein.



Now Therefore

, based on the foregoing premises and the mutual covenants and obligations set
forth below, the Parties agree as follows:



ARTICLE 1

DEFINITIONS

The following terms have the following meanings as used in this Agreement:

"Active Component" means any product other than an Assigned Product which
performs an identifiable therapeutic or prophylactic function when combined with
an Assigned Product.

"Affiliate"

means a Person that, directly or indirectly, through one or more intermediaries,
controls, is controlled by or is under common control with Celera or
Pharmacyclics. For purposes of this definition, "control" means the possession,
direct or indirect, of the power to cause the direction of the management and
policies of a Person, whether through ownership of fifty percent (50%) or more
of the voting securities of such Person, by contract or otherwise.



"Assigned Product" means [ *** ], Factor VIIa Product or HDAC Product, and
"Assigned Products" means all of the foregoing.

"[ *** ]" means [ *** ].



"[ *** ]" means any product

[ *** ]

.





 

 

 

 



"[ *** ]" means [ *** ].



 

"Bulk Form" means (a) bulk active pharmaceutical ingredient, (b) with respect to
biologics, bulk drug substance (whether formulated or not) of the applicable
product, or (c) any pharmaceutical ingredient that as sold cannot be used or
distributed without further processing, combination with other Active Components
or inactive components or packaging into Dosage Form.

"Celera Intellectual Property" means Celera Material, Celera Patents and Celera
Technology.

"Celera Material" means any and all small molecules synthesized by Celera or
under the direction and control of Celera pursuant to the Celera Programs,
clinical formulations thereof, and backup compounds, that are in the possession
of Celera, or a Celera contractor and accessible to Celera, and retrievable upon
exercise by Celera of reasonable efforts.

"Celera Patent" means any and all Patents that claim Celera Technology,
including without limitation, the Patents listed in Exhibit 1.10.

"Celera Program" means the HDAC Program, Factor VIIa Program or [ *** ].

"Celera Technology" means any and all Technology owned or Controlled by Celera
as of the Effective Date that arose from or is directed solely to a Celera
Program, including without limitation, all data and results obtained by Celera
during the Clinical Trial.

"Clinical Trial" means the clinical trial listed in Exhibit 1.13 hereto, which
was directed to compound [ *** ], that Celera conducted prior to the Effective
Date. Celera represents that the Clinical Trial listed in Exhibit 1.13 is the
only clinical trial of compound [ *** ] conducted by or on behalf of Celera as
of the Effective Date.

"Combination Product" means a product that contains an Assigned Product and one
or more other Active Components.

"Commercialize" or "Commercialization" means those activities relating to the
promotion, marketing and sale of Assigned Products and will include without
limitation, Phase 4 clinical trials or equivalent clinical trials conducted
following Regulatory Approval to market a pharmaceutical product.

"Commercially Reasonable Efforts" means the level of efforts and resources
required to Commercialize an Assigned Product in a sustained manner consistent
with the efforts a similarly situated biopharmaceutical company would typically
devote to a product of similar market potential, profit potential or strategic
value resulting from its own research efforts, based on conditions then
prevailing. Commercially Reasonable Efforts will be determined on a
country-by-country (each country including its territories) basis for a
particular Assigned Product, and it is anticipated that the level of effort will
change over time reflecting changes in the status of the Assigned Product and
the country (including its territories) involved. Commercially Reasonable
Efforts may be different for each Assigned Product.

"Confidential Information" means all information received by either Party
("Receiving Party") from the other Party ("Disclosing Party") pursuant to this
Agreement, other than that portion of such information or materials which the
Receiving Party can establish by direct evidence:

is publicly disclosed by the Disclosing Party, either before or after it becomes
known to the Receiving Party;

was known to the Receiving Party, without obligation to keep it confidential,
prior to when it was received from the Disclosing Party;

is subsequently disclosed to the Receiving Party by a Third Party lawfully in
possession thereof without obligation to keep it confidential;

has been publicly disclosed other than by the Disclosing Party and without
breach of an obligation of confidentiality with respect thereto; or

has been independently developed by the Receiving Party without the aid,
application or use of Confidential Information, as demonstrated by competent
written proof.

Specific aspects or details of Confidential Information will not be deemed to be
within the public knowledge or in the prior possession of the Receiving Party
merely because the aspects or details of the Confidential Information are
embraced by general disclosures in the public domain. In addition, any
combination of Confidential Information will not be considered in the public
knowledge or in the prior possession of the Receiving Party merely because
individual elements thereof are in the public domain or in the prior possession
of the Receiving Party unless the combination and its principles are in the
public knowledge or in the prior possession of the Receiving Party. Confidential
Information will include information received in confidence by the Disclosing
Party from a Third Party. Prior to disclosure of such Third Party Confidential
Information to the Receiving Party the Disclosing Party will determine that it
has the right to make such disclosure, advise the Receiving Party that the
disclosure includes Third Party Confidential Information and provide the
Receiving Party with the terms and conditions of any agreement between the Third
Party and the Disclosing Party respecting such Third Party Confidential
Information. For purposes of this Agreement, all Confidential Information
relating solely to Celera Program and Celera Intellectual Property, except for
information that is publicly available as of the Effective Date, shall be deemed
to be Confidential Information of Pharmacyclics. The Parties acknowledge and
agree that certain information will apply to, and be proprietary and
confidential information of, both Celera Program and Celera Intellectual
Property and, in addition, other programs of Celera that are not subject to the
terms of this Agreement, and that, for purposes of this Agreement, such
information shall be deemed to be Confidential Information both of Celera and of
Pharmacyclics.



"Control" means, with respect to Patents, Technology and other tangible and
intangible property, possession of the ability to disclose, to license or to
assign as provided for in this Agreement without violating the terms of any
written agreement or other written arrangement with any Third Party.

"Default" means with respect to either Party (a) that any representation of such
Party set forth herein was untrue in any material respect when made, (b) that
any warranty of such Party becomes untrue in any material respect, or (c) such
Party, such Party's Affiliate or such Party's licensee fails to materially
perform any material obligation set forth in this Agreement.

"DOJ" means the United States Department of Justice.

"Dollar" means a United States dollar, and "$" will be interpreted accordingly.

"Dosage Form" means a pharmaceutical product that as sold is in individual
dosage amounts and in the form approved for sale to end users.

"Drug Approval Application" means an application for Regulatory Approval
required before clinical trials or commercial sale or use of an Assigned Product
as a drug or to treat a particular indication in a regulatory jurisdiction,
including without limitation applications to expand the label of an approved
drug.

"Effective Date" means the date set forth above in the first paragraph of this
Agreement.

"EMEA" means the European Medicines Evaluation Agency or any successor agency
thereof.

"EU" means the European Union as constituted on the Effective Date.

"Factor VIIa Compound" means [ *** ], [ *** ], any other Factor VIIa inhibitor
compounds identified by Celera during its Factor VIIa Program and any other
small molecule that acts as a Factor VIIa inhibitor.



"Factor VIIa Product" means any product

that comprises

[ *** ]

,





 

 

and

that

[ *** ]

.









 

"Factor VIIa Program" means the research activities conducted by Celera prior to
the Effective Date directed to the discovery and development of small molecule
Factor VIIa inhibitors as therapeutic agents, including without limitation,
compounds [ *** ] and [ *** ].

"FDA" means the United States Food and Drug Administration, or any successor
thereto.

"Force Majeure" means any occurrence beyond the reasonable control of a Party
that prevents or substantially interferes with the performance by the Party of
any of its obligations hereunder, if such occurs by reason of any act of God,
flood, fire, explosion, breakdown of plant, earthquake, strike, lockout, labor
dispute, casualty or accident, or war, revolution, civil commotion, acts of
public enemies, blockage or embargo, or any injunction, law, order,
proclamation, regulation, ordinance, demand or requirement of any government or
of any subdivision, authority or representative or any such government,
inability to procure or use materials, labor, equipment, transportation, or
energy sufficient to meet manufacturing needs without the necessity of
allocation, or any other cause whatsoever, whether similar or dissimilar to
those above enumerated, beyond the reasonable control of such Party, if and only
if the Party affected used reasonable efforts to avoid such occurrence and to
remedy it promptly if it occurred.

"FTC"

means the United States Federal Trade Commission.



"GAAP"

means United States generally accepted accounting principles.



"HDAC Compound"

means
[ *** ]
,
[ *** ]
, any other HDAC inhibitor compounds identified by Celera during its HDAC
Program and any other small molecule that acts as an HDAC inhibitor.



"HDAC Product"

means any product



that comprises

[ *** ]

, or



[ *** ]

,





and

that

[ *** ]

, or





[ *** ]

, or



[ *** ].



 

"HDAC Program" means the research activities conducted by Celera prior to the
Effective Date directed to the discovery and development of small molecule HDAC
inhibitors as therapeutic agents, including without limitation, compounds [ ***
] and [ *** ], HDAC-8 inhibitors and the Clinical Trial.

"IND"

means a "Notice of Claimed Investigational Exemption for a New Drug" filed with
the FDA, as defined in 21 C.F.R. Part 312, or an equivalent application filed
with a Regulatory Authority outside of the United States.



"Licensee" means any Third Party to whom Pharmacyclics grants a license under
rights conveyed to Pharmacyclics pursuant to this Agreement.

"Losses" means suits, claims, actions, demands, liabilities, expenses and/or
losses, including without limitation reasonable legal expenses and attorneys'
fees.

"Major Market Country" means (a) the United States, (b) any of United Kingdom,
France, Germany, Spain or Italy, (c) Japan, or (d) Canada.

"Net Sales" means

all revenues recognized in accordance with GAAP from the arms-length sale or
other disposition of Assigned Products by Pharmacyclics, its Affiliates or
Licensees to a Third Party ("Revenues"), less the following items:

[ *** ]

;





[ *** ]

;





[ *** ]

;





 

[ *** ]

; and





[ *** ]

.





The deductions set forth in clauses (i) through (v) above will be determined in
accordance with GAAP, as consistently applied by Pharmacyclics across all of its
products.

A "sale" will include the transfer or other disposition of an Assigned Product
for consideration other than cash, in which case such consideration will be
valued at the fair market value thereof. In the event that an Assigned Product
is sold either for consideration other than cash or as part of a bundled
product, the Net Sales of such Assigned Product will be the greater of (i) the
recognized amount attributable to the Assigned Product, or (ii) the average unit
price of such Assigned Product in Dosage Form when sold (other than as part of a
bundle) in cash transactions in such country. If Pharmacyclics, its Affiliates
or Licensees do not separately sell such Assigned Product in such country, the
Net Sales for such Assigned Product will be calculated based on the average unit
price of such Assigned Product when sold (other than as part of a bundle) in
cash transactions in Major Market Countries collectively.

Amounts received by Pharmacyclics, its Affiliates or Licensees for the sale of
Assigned Products among Pharmacyclics, its Affiliates and Licensees for resale
will not be included in the computation of Net Sales hereunder. Distributors of
Pharmacyclics selling Assigned Products will not be deemed to be Licensees of
Pharmacyclics.

If Pharmacyclics, its Affiliates or Licensees sell an Assigned Product in Bulk
Form to a Third Party for resale, then the amount to be included in the
calculation of Net Sales arising from such sale will be the amount that would
have been recognized if such Assigned Product had been sold in Dosage Form, to
be determined using the average units of Assigned Product in Dosage Form
expected from the quantity of subject product in Bulk Form sold and the average
amount recognized by Pharmacyclics, its Affiliates or Licensees for the same
Assigned Product in Dosage Form sold in the same country during the preceding
three calendar months. If there have been no sales of the same Assigned Product
during the preceding three calendar months, the Parties will agree upon an
amount for such Bulk Form sale which will not be less than a good faith
determination of the amount invoiced by the Third Party upon resale of Assigned
Product in Dosage Form obtained from the quantity of Assigned Products purchased
in Bulk Form.

In the event that, on a country- by-country basis, an Assigned Product is sold
in the form of a Combination Product, the Net Sales for such Combination Product
will be calculated as follows:

If Pharmacyclics, its Affiliates or Licensees separately sells, in such country,
(x) Assigned Products as contained in such Combination Product and (y) other
products containing as their sole active ingredient(s) the other Active
Components in such Combination Product, the Net Sales attributable to such
Combination Product will be calculated by multiplying actual Net Sales of the
Combination Product (calculated in accordance with Section 1.41(a)-(d)) by the
fraction A/(A+B) where: A is Pharmacyclics' (or its Affiliates or Licensees, as
applicable) average wholesale price during the period to which the Net Sales
calculation applies to its three (3) largest distributors of the Assigned
Product in such country, and B is Pharmacyclics' (or its Affiliate's or
Licensee's, as applicable) average wholesale price during the period to which
the Net Sales calculation applies to its three (3) largest distributors in such
country of products which contain as their sole active ingredient(s) the other
Active Components in the Combination Product.

If Pharmacyclics, its Affiliates or Licensees separately sell, in such country,
Assigned Products as contained in such Combination Product but do not separately
sell, in such country, other products containing as their sole active
ingredient(s) the other Active Components in such Combination Product, the Net
Sales attributable to such Combination Product will be calculated by multiplying
the Net Sales of such Combination Product (calculated in accordance with Section
1.41(a)-(d)) by the fraction A/C where: A is Pharmacyclics' (or its Affiliate's
or Licensee's, as applicable) average wholesale price for the Assigned
Product(s) as contained in such Combination Product during the period to which
the Net Sales calculation applies to its three (3) largest distributors of a
Assigned Product in such country, and C is Pharmacyclics' (or its Affiliate's or
Licensee's, as applicable) average wholesale price for the Combination Product
during the period to which the Net Sales calculation applies to its three (3)
largest distributors of the Combination Product in such country.

If Pharmacyclics, its Affiliates or Licensees do not separately sell, in such
country, Assigned Products, the Net Sales attributable to such Combination
Product will be calculated by multiplying the Net Sales of such Combination
Product (calculated in accordance with Section 1.41(a)-(d)) by the fraction
D/(D+E) where D is the actual total cost of the Assigned Product(s) at the point
of formulation into the Combination Product and E is the actual total cost of
the other Active Component(s) in the Combination Product.

"New Drug Application" or "NDA" means (a) a FDA new drug application, biologics
license application or its equivalent in the United States, or (b) any
corresponding application to a Regulatory Authority in a Major Market Country.

"Patent"

means (a) an issued, unexpired patent (with the term "patent" being deemed to
encompass, without limitation, an inventor's certificate) in any country which
has not been held invalid or unenforceable by a court of competent jurisdiction
from which no appeal can be taken or has been taken within the required time
period, including without limitation any substitution, extension, registration,
confirmation, reissue, re-examination, renewal or any like filing thereof or
(b) an application for a patent pending in any country, including without
limitation any provisional, converted provisional, continued prosecution
application, continuation, divisional or continuation-in-part thereof; any
patents issuing therefrom; and any substitution, extension, registration,
confirmation, reissue, reexamination, renewal or like filing thereof, provided
that if such an application for a patent has not issued as an issued patent
within
[ *** ]
years after the filing date from which such application takes priority, such
application for a patent shall not be a Patent for purposes of this Agreement
unless such application for a patent later issues as an issued patent at which
time such application for a patent shall be reinstated as a Patent hereunder.



"Phase 3 Clinical Trial" means a pivotal human clinical trial in any Major
Market Country the results of which could be used to establish safety and
efficacy of an Assigned Product as a basis for a regulatory filing or that would
otherwise satisfy requirements of 21 C.F.R. 312.21(c), or its foreign
equivalent.

"Regulatory Approval" means, with respect to a national, supra-national,
regional, state or local regulatory agency, department, bureau, commission,
council or other governmental entity, (a) any approvals, licenses, registrations
or authorizations necessary for the manufacture (where relevant), marketing and
commercial sale of Assigned Product in such nation or within jurisdiction of
such authority, and (b) where relevant, pricing approvals necessary to obtain
reimbursement from a governmental authority.

"Regulatory Authority" means any national (e.g., the FDA), supra-national (e.g.,
the EMEA) or other regulatory agency or governmental entity involved in the
granting of Regulatory Approval for, or in the regulation of human clinical
studies of, an Assigned Product.

"Royalty" or Royalties" means those amounts payable as royalties by
Pharmacyclics to Celera pursuant to Section 6.4 of this Agreement.

"Technology"

means any technical, scientific and business information, including all
biological, chemical, pharmacological, toxicological, clinical, and assay
information, data, analyses, discoveries, inventions, methods, techniques,
improvements, concepts, designs, processes, formulae (including, for example,
names for compounds or products whether proposed or planned to be proposed as an
United States Adopted Name (USAN)), specifications and trade secrets, whether or
not patentable, including documents (which include paper, notebooks, books,
files, ledgers, records, tapes, discs, diskettes, CD-ROM and any other media on
which the foregoing information can be stored) containing any of the foregoing
information.



"Term" means the term of this Agreement as provided in Section 11.1.



"Third Party" means any entity other than Celera or Pharmacyclics or an
Affiliate of either of them.

ARTICLE 2

ASSIGNMENT AND DELIVERY

Assignment. Subject to the terms and conditions of this Agreement, Celera hereby
irrevocably sells, assigns, delivers, conveys, transfers and sets over to
Pharmacyclics, its successors and assigns, the entire right, title and interest
in and to the Celera Technology and the entire right, title and interest in, to
and under the Celera Patents.

Delivery.

Promptly after the Effective Date, and thereafter as reasonably required upon
reasonable notice, except as otherwise set forth in Section 3.1 with respect to
clinical trial contracts covering the Clinical Trial, Celera shall deliver to
Pharmacyclics the Celera Material and all data, documentation, and other
physical embodiments of the Celera Technology together with all cooperation,
assistance and access to data reasonably requested by Pharmacyclics to effect
transfer of the Celera Technology, including without limitation all notebooks
and related materials, invention disclosures, patent applications and other
documents that would be necessary or useful in prosecuting, maintaining and
enforcing
the
Celera Patents.



In particular, but without limiting the scope of Celera's obligations under
Section 2.2(a), within five (5) days after the Effective Date, Celera shall
execute, as owner of the patents and patent applications within the Celera
Patents, an assignment with respect to each patent and patent application within
the Celera Patents as reasonably necessary and required by Pharmacyclics for
submission to the United States Patent and Trademark Office in a form
substantially as set forth on Exhibit 2.2(b).

In addition, Celera shall provide to Pharmacyclics:

the information set forth on Exhibit 2.2(c)(i) relating to the [ *** ];

the information set forth on Exhibit 2.2(c)(ii) relating to the Factor VIIa
Program; and

the information set forth on Exhibit 2.2(c)(iii) relating to the HDAC Program.

License. Subject to the terms and conditions of this Agreement, Celera hereby
grants to Pharmacyclics a non- exclusive, royalty-free right and license under
any and all (a) Patents owned or Controlled by Celera to the extent that without
such right and license Pharmacyclics cannot otherwise make, use, sell, offer for
sale or import an Assigned Product without infringing a claim of such Patents,
and (b) Technology, other than Celera Technology, owned or Controlled by Celera
that would be necessary in the making, using, selling, offering for sale or
importing of an Assigned Product. Such right and license shall include a right
to grant sublicense rights but only to the extent that, in addition to the grant
of a sublicense under such Patents owned or Controlled by Celera and such
Technology owned or Controlled by Celera, Pharmacyclics grants a license under
the Celera Intellectual Property for the purpose of exercising Celera
Intellectual Property to develop, make, use, sell, offer for sale, import and
export any or all Assigned Products.

ARTICLE 3

DEVELOPMENT

Material Agreements. Within ten (10) days after the Effective Date, Celera and
Pharmacyclics will determine which agreements, and other contracts, of Celera
are material to the development of Assigned Products. Thereafter, Celera will
assign and transfer, and Pharmacyclics will assume, all material agreements, and
other material contracts, of Celera relating to the development of Assigned
Products deemed by Pharmacyclics, in Pharmacyclics' discretion, as necessary or
useful for continuing development activities, including for example,
manufacturing agreements, contract research service agreements, and clinical
trial agreements such as the clinical trial contracts covering the Clinical
Trial. Celera will use commercially reasonable efforts to complete the
assignment and transfer of all such material agreements and such material
contracts within twenty-five (25) days after the Effective Date, but in no event
shall such assignment and transfer be completed later than forty-five (45) days
after the Effective Date.

Development Efforts.

Beginning promptly after the Effective Date, Pharmacyclics will use Commercially
Reasonable Efforts to develop and seek Regulatory Approval for Assigned Products
in the Major Market Countries. Pharmacyclics will use Commercially Reasonable
Efforts to hire key Celera employees associated with Celera Programs,
provided, however
, that the failure to hire any such employees will not relieve Pharmacyclics
from its obligations under this Agreement to use Commercially Reasonable Efforts
to develop and seek Regulatory Approval for Assigned Products in the Major
Market Countries.



Celera Assistance and Cooperation. At Pharmacyclics' request, Celera will
provide reasonable assistance in understanding and assimilating the Celera
Technology and Celera Material, such assistance to be provided without cost to
Pharmacyclics for a period of up to thirty (30) days after the Effective Date,
but in any event not beyond May 30, 2006. After such period, Celera will have no
obligation to provide Pharmacyclics with assistance, but will use reasonable
efforts to locate personnel who may be able to provide further assistance in
understanding and assimilating the Celera Technology and Celera Material.

Development Summaries. Each year on the anniversary of the Effective Date,
Pharmacyclics will provide a written summary to Celera outlining Pharmacyclics'
efforts in connection with development, clinical and regulatory activities
relating to Assigned Products ("Development Summaries"). Such Development
Summaries are intended only to demonstrate Pharmacyclics' continued interest in
the development and commercialization of Assigned Products, and will not provide
detailed information regarding Pharmacyclics' activities. All such Development
Summaries will be Confidential Information of Pharmacyclics.

ARTICLE 4

REGULATORY

General. Subject to the terms and conditions of this Agreement, Celera hereby
irrevocably sells, assigns, delivers, conveys, transfers and sets over to
Pharmacyclics the entire right, title and interest in and to any and all
Regulatory Approvals and Drug Approval Applications for compound [ *** ] and any
and all Assigned Products. No later than ten (10) days after the Effective Date,
Celera will notify Regulatory Authorities of, and as soon as is reasonably
practicable thereafter take all actions necessary to effect or evidence, the
transfer of any and all such Regulatory Approvals to Pharmacyclics.

Regulatory Reports and Additional Regulatory Filings. No later than ten (10)
days after the Effective Date, Celera will deliver to Pharmacyclics any and all
files, reports and other similar documents and information concerning
communications with any Regulatory Authority relating to Assigned Products. As
of the Effective Date, Pharmacyclics will have the exclusive right to file, in
its own name, and will own any and all Drug Approval Applications for Assigned
Products.

Applications for Regulatory Exclusivity. The Parties recognize that exclusivity
rights granted or provided for under regulatory laws of any country may be
commercially significant to Assigned Products. To the extent permitted by law,
as between the Parties, Pharmacyclics has the exclusive right to file for,
request and maintain any regulatory exclusivity rights for any and all Assigned
Products, including without limitation, regulatory exclusivity rights based upon
an orphan drug designation of an Assigned Product, and to conduct and prosecute
any proceedings or actions to enforce such regulatory exclusivity rights.

ARTICLE 5

COMMERCIALIZATION

Pricing.

Pharmacyclics may determine in its sole discretion the pricing, discounting
policy and other commercial terms relating to Assigned Products.



Diligence

.



Pharmacyclics will use Commercially Reasonable Efforts to Commercialize Assigned
Products during the Term.

Beginning promptly after the receipt of Regulatory Approval for a first Assigned
Product in each country of the world, Pharmacyclics will use Commercially
Reasonable Efforts to Commercialize such Assigned Product in such country.

Reports. Each year on the anniversary of the Effective Date, after Pharmacyclics
or a Licensee of Pharmacyclics has received Regulatory Approval for
distribution, use or sale of an Assigned Product, Pharmacyclics will provide a
written summary to Celera outlining Pharmacyclics' efforts in connection with
Commercialization activities relating to such Assigned Product
("Commercialization Summaries"). Such Commercialization Summaries are intended
only to demonstrate Pharmacyclics' continued interest in the Commercialization
of such Assigned Product, and will not provide detailed information regarding
Pharmacyclics' activities. All such Commercialization Summaries will be
Confidential Information of Pharmacyclics.

ARTICLE 6

CONSIDERATION

Fee. Within thirty (30) days after the Effective Date, Pharmacyclics will pay
Celera a fee of two million Dollars ($2,000,000) by wire transfer of immediately
available funds into an account designated by Celera. The fees paid pursuant to
this Section 6.1 will be nonrefundable and non-creditable against Royalties due
Celera pursuant to this Agreement or against any other fees, milestone payments
or other payments due Celera under this Agreement.

Stock.

As additional consideration, on the Effective Date, Pharmacyclics and Celera
will execute the Stock Purchase Agreement substantially in the form attached as
Exhibit 6.2
hereto, pursuant to which Pharmacyclics shall issue to Celera between five
hundred thousand (500,000) and one million (1,000,000) shares of Pharmacyclics
common stock.



Product Milestones

. Pharmacyclics will pay to Celera milestone payments as set forth in this
Section 6.3 within thirty (30) days after the first achievement of the
corresponding milestone for an Assigned Product which is an
[ *** ]
or which is a
[ *** ]
. Such payments shall be made in Dollars by wire transfer of immediately
available funds into an account designated by Celera. No milestone payment will
be payable more than once, no matter how many times achieved by a single
Assigned Product or by multiple Assigned Products in each of such two product
categories. Such milestone payments will be nonrefundable and non-creditable
against Royalties payable pursuant to Sections 6.4, and any other fees,
milestone payments or other payments due Celera under this Agreement.







Milestone Event

Milestone Payment Amount (Dollars)

 

[ *** ]

[ *** ]

1. [ *** ]

$[ *** ]

$[ *** ]

     

2. [ *** ]

$[ *** ]

$[ *** ]

     

3. [ *** ]

$[ *** ]

$[ *** ]

     

4. [ *** ]

$[ *** ]

$[ *** ]

     

5. [ *** ]

$[ *** ]

$[ *** ]

     

6. [ *** ]

$[ *** ]

$[ *** ]

     

7. [ *** ]

$[ *** ]

$[ *** ]

     

8. [ *** ]

$[ *** ]

       

9. [ *** ]

$[ *** ]

           

Total

$[ *** ]

$[ *** ]





Royalties.

Subject to the terms and conditions of this Agreement, Pharmacyclics will pay
Celera a tiered Royalty in accordance with the following table on worldwide Net
Sales:







Total Net Sales of an Assigned Product in a Calendar Year

Percent of Net Sales

 

[ *** ]

[ *** ]

[ *** ]

[ *** ]

to $ [ *** ]

[ *** ]

%

[ *** ]

%

[ *** ]

%        

$ [ *** ] to $ [ *** ]

[ *** ]

%

[ *** ]

%

[ *** ]

%        

Above $ [ *** ]

[ *** ]

%

[ *** ]

%

[ *** ]

%





Pharmacyclics may deduct from Royalties payable to Celera pursuant to Section
6.4(a) up to [ *** ] percent ([ *** ]%) of any amounts paid to Third Parties to
obtain licenses or other rights under any Patents to the extent that, without
such licenses or rights, Pharmacyclics cannot otherwise make, use, sell, offer
for sale, or import an Assigned Product without infringing a claim of such
Patent, provided that, after such deduction, the amount paid to Celera is not
less than [ *** ] percent ([ *** ]%) of the amount that would otherwise have
been paid to Celera pursuant to Section 6.4(a). As a condition to benefiting
from this Section 6.4(b), Pharmacyclics must deliver to Celera a true copy of
each agreement with a Third Party that Pharmacyclics contends is subject to this
Section 6.4(b). Each such agreement shall be treated by Celera as Pharmacyclics'
Confidential Information

Term of Royalties Payments. Pharmacyclics' obligation to pay Royalties under
Section 6.4 will continue, on an Assigned Product-by-Assigned Product basis, in
each country of the world:

In the case of any Assigned Product described in Section 1.5, Section 1.28
(except in the case of Assigned Products described in Section 0) and Section
1.35 (except in the case of Assigned Products described in Section
1.35(b)(iii)), for as long as the manufacture, use, sale, offer for sale or
import of such Assigned Product is covered by a Celera Patent.

In the case of any Assigned Product described in Section 0 or Section
1.35(b)(iii), for a period of [ *** ] years beginning on the date of first
commercial sale of such Assigned Product.

Royalty Payments and Reports. All Royalties payable to Celera under this
Agreement will be paid in Dollars by wire transfer of immediately available
funds into an account designated by Celera within sixty (60) days after the end
of each calendar quarter, except as otherwise specifically provided herein. Each
payment of Royalties owing to Celera will be accompanied by a statement,
certified by an executive officer of Pharmacyclics as accurate to the best of
its ability consistent with Pharmacyclics' standard practices in performing such
computations and in accordance with GAAP, on a country-by-country basis, setting
forth (a) the amount of gross sales of Assigned Products and, if applicable,
Combination Products in such quarter, (b) any deductions from such amount of
gross sales as permitted pursuant to Section 1.41(a), (c) a calculation of Net
Sales of each Assigned Product and, if applicable, Combination Product for such
quarter, (d) the amount of aggregate worldwide Net Sales of each Assigned
Product and, if applicable, Combination Product on a cumulative per year basis
for the current year, and (e) the amount of Royalty due on Net Sales during such
quarter.

Records; Royalty Audit.

Pharmacyclics shall keep, and will use commercially reasonable efforts to cause
its Licensees to keep, such records as necessary to determine, in a manner
consistent with GAAP, the accuracy of calculations of all amounts due to Celera
under this Agreement. Such records will be retained for no less than three (3)
years following the year in which a payment was made hereunder. Once per
calendar year, Celera may engage, at its own expense, an independent certified
public accountant appointed by Celera and reasonably acceptable to
Pharmacyclics, to examine, in confidence, the records of Pharmacyclics as may be
necessary to determine, with respect to any calendar year for which
Pharmacyclics retains records in accordance with the previous sentence, the
correctness of any payment required to be made under this Agreement. The report
of such accountant will be limited to a certificate verifying the correctness or
incorrectness of any payment made by Pharmacyclics. All information contained in
any such certificate will be Confidential Information of Pharmacyclics
hereunder.

If such examination results in a determination that any payment actually paid
has been overstated or understated, any amount overstated or understated, as the
case may be, shall be refunded or paid promptly to the appropriate Party, as
applicable.

If any audit performed under this Section 6.7 discloses an underpayment or an
overpayment, any amount underpaid or overpaid, as the case may be, shall be paid
or refunded promptly remit to the appropriate Party, as applicable, plus
interest as provided in Section 6.11. If any underpayment is more than [ *** ]
percent ([ *** ]%) from the amount of the original payment calculation,
Pharmacyclics shall reimburse Celera for the reasonable cost of the performance
of the audit.

Taxes. Celera will be responsible for any and all taxes levied on account of
amounts it receives under this Agreement. If Pharmacyclics is required by law,
rule or regulation to withhold taxes from such types of payments due Celera
hereunder, Pharmacyclics will (a) deduct those taxes from the remittable amount,
(b) pay the taxes to the proper taxing authority, and (c) send original copies
of all official receipts evidencing such tax obligation, together with written
evidence of payment, to Celera within fifteen (15) business days following such
payment. In the event of any such withholding, the Parties agree to confer
regarding other reasonable, lawful measures to minimize such withholding.

Blocked Currency. In any country where conversion of the local currency is
blocked and such currency cannot be removed from the country, Pharmacyclics
shall make payments of any Royalties due hereunder in respect of Net Sales in
such country in local currency by depositing such amount to an interest-bearing
account in the name of Celera, in a bank within such country designated by
Celera.

Foreign Exchange. For the purpose of computing the Net Sales for sale or other
distribution of Assigned Products and, if applicable, Combination Products in a
currency other than Dollars, such currency will be converted into Dollars at the
average rate of exchange for buying Dollars as available from the on-line
edition of the Wall Street Journal (at http://www.interactive.wsj.com) for the
calendar quarter in which such sales or other distributions were made.

Late Payments. Any amounts not paid by Pharmacyclics when due under this
Agreement will be subject to interest from and including the date payment is due
through and including the date upon which Pharmacyclics has made payment at a
rate equal to the then-current prime rate of interest quoted in the Money Rates
section of the on-line edition of the Wall Street Journal (at
http://www.interactive.wsj.com) plus two percent (2%).

ARTICLE 7

INTELLECTUAL PROPERTY

Prosecution of Patents

. After the Effective Date, Pharmacyclics will bear the sole responsibility and
costs for prosecuting and maintaining all Celera Patents, using patent counsel
of Pharmacyclics' choice. Celera, upon request, will provide reasonable
assistance to Pharmacyclics in the prosecution and maintenance of any Celera
Patents. In the event that Pharmacyclics elects not to continue to prosecute or
maintain any patent application or patent within the Celera Patents,
Pharmacyclics will give timely notice to Celera and Celera, at its sole
discretion and expense, may elect to continue the prosecution and maintenance of
such patent application or patent and, in such an event, Pharmacyclics will
assign to Celera all right, title and interest in and to such patent application
or patent, as applicable (hereinafter a "Reverted Patent"). Celera will not
enforce any Reverted Patent against Pharmacyclics as long as Celera is receiving
a royalty payment under Section 6.4 of this Agreement with respect to any
Assigned Product within the scope of such Reverted Patent.



Infringement of Patents by Third Parties.

Pharmacyclics has the sole right to enforce the Celera Patents against Third
Parties and to defend the Celera Patents against any challenge. Celera will
reasonably assist and cooperate in any such enforcement or defense of a
challenge. Pharmacyclics will bear all costs and expenses (including attorneys'
fees) incurred by either Party after the Effective Date to carry out the
activities described in this Section 7.2. Recoveries in any actions under this
Section 7.2(a) will first be used to reimburse Pharmacyclics' for any and all
costs and expenses (including attorneys' fees) incurred in connection with
enforcement of the Celera Patents or defense of the Celera Patents against
challenge. After reimbursement of costs and expenses as provided in the previous
sentence, [ *** ].



Pharmacyclics agrees to use commercially reasonable efforts in enforcing Celera
Patents; provided that, in the event that Pharmacyclics and Celera disagree, the
Parties each acknowledge and agree that Pharmacyclics shall have the right to
make the final decision with respect to any aspect of enforcement or defense of
the Celera Patents.

Infringement of Third Party Rights.

Defense.

Pharmacyclics will defend any action which names Pharmacyclics and/or Celera and
which claims the infringement, after the Effective Date, of any Third Party
Patent through the making, using, selling, offer for sale or importing an
Assigned Product. If necessary and at Pharmacyclics' expense, Celera will assist
and cooperate with Pharmacyclics in any such defense. Pharmacyclics will bear
all costs and expenses (including attorneys' fees) and pay all damages and
settlement amounts arising out of or in connection with any such action.



Notice

. Each Party will promptly notify the other upon becoming aware of any Third
Party claim or action against Pharmacyclics and/or Celera for infringement of
any Third Party Patent based on Assigned Products.



Settlement

. Neither Party may enter into any settlement that affects the other Party's
rights or interests without such other Party's written consent, which consent
will not be unreasonably withheld or delayed.



ARTICLE 8

REPRESENTATIONS AND WARRANTIES

Mutual Representations and Warranties. Each Party hereby represents and warrants
to the other Party as follows:

Corporate Existence and Power.

As of the Effective Date, it is a corporation duly organized, validly existing
and in good standing under the laws of the state of Delaware, and has full
corporate power and authority and the legal right to own and operate its
property and assets and to carry on its business as it is now being conducted
and as contemplated in this Agreement, including, without limitation, the right
to make the assignments hereunder.



Authority and Binding Agreement.

As of the Effective Date, (a) it has the corporate power and authority and the
legal right to enter into this Agreement and perform its obligations hereunder;
(b) it has taken all necessary corporate action on its part required to
authorize the execution and delivery of the Agreement and the performance of its
obligations hereunder; and (c) the Agreement has been duly executed and
delivered on behalf of such Party, and constitutes a legal, valid and binding
obligation of such Party that is enforceable against it in accordance with its
terms.



No Conflict.

As of the Effective Date, the execution, delivery and performance of this
Agreement by such Party does not conflict with, and would not result in a breach
of any agreement, instrument or understanding, oral or written, to which it is a
party or by which it may be bound, nor violate any material law or regulation of
any court, governmental body or administrative or other agency having
jurisdiction over it.



Validity.

As of the Effective Date, it is aware of no action, suit, inquiry or
investigation instituted by any Third Party which questions or threatens the
validity of this Agreement.



Mutual Covenants

. Each Party hereby covenants to the other Party as follows:

No Misappropriation.

It will not knowingly misappropriate the trade secret of a Third Party in its
activities to develop or Commercialize Assigned Products.



No Debarment.

In the course of the development and manufacture of Assigned Products and during
the Term, such Party will not knowingly use and will not have knowingly used any
employee or consultant who is or has been debarred by the FDA or Regulatory
Authorities, or, to the best of such Party's knowledge, is or has been the
subject of debarment proceedings by the FDA or Regulatory Authorities.



No Conflict.

It will not enter into any agreement with any Third Party that is in conflict
with this Agreement, and will not take any action that would in any way prevent
it from assuming its obligations or granting the rights granted to the other
Party under this Agreement, or that would otherwise materially conflict with or
adversely affect its obligations or assuming the rights granted to the other
Party under this Agreement.



Representations and Warranties of Celera.

Celera Intellectual Property

. With respect to the Celera Intellectual Property, Celera represents and
warrants that:



Celera owns all right, title and interest in and to all of the Celera
Intellectual Property;

the execution of this Agreement, including applicable assignments attached as
exhibits hereto, is sufficient to transfer all right, title and interest in and
to the Celera Intellectual Property to Pharmacyclics;

the Celera Intellectual Property is free and clear of all liens, encumbrances,
pledges, security interests, licenses, charges of any nature and restrictions on
transfer;

no person has any license to, rights to, or proprietary interest in or with
respect to the Celera Intellectual Property;

as of the Effective Date, Pharmacyclics shall succeed to all of Celera's right,
title and standing to (i) receive all rights and benefits pertaining to the
Celera Intellectual Property, (ii) institute and prosecute all suits and
proceedings, (iii) take all actions that Pharmacyclics, in its sole discretion,
may deem necessary or proper to collect, assert, or enforce any claim, right or
title of any kind under any and all of the Celera Intellectual Property, whether
arising before or after the Effective Date, (iv) defend and compromise any and
all such actions, suits, or proceedings relating to such transferred and
assigned rights, title, interest, and benefits, and (v) do all such acts and
things in relation thereto as Pharmacyclics, in its sole discretion, deems
advisable;

no consents of any other parties are required under any agreements concerning
any of the Celera Intellectual Property in order for the transfer and assignment
of any of the Celera Intellectual Property under this Agreement to be legally
effective;

to the best of Celera's knowledge, use of the Celera Intellectual Property does
not infringe any existing United States of America or foreign patent, trademark,
trade secret, copyright or other intellectual property right of any third party,
rights or other intellectual property rights of any third party, and the
manufacture, use or sale of compositions of matter and use of methods disclosed
in or covered by the Celera Intellectual Property will not cause or result in
any such infringement;

to the best of Celera's knowledge after diligent inquiry, the manufacture, use,
sale, offer for sale or import of [ *** ], the clinical lead compound in the
HDAC Program, and [ *** ], the preclinical lead compound in the Factor VIIa
Program, does not infringe any existing United States of America or foreign
patent, trademark, trade secret, copyright or other intellectual property right
of any third party, rights or other intellectual property rights of any third
party, and the manufacture, use, sale, offer for sale or import of such
compounds and use of methods disclosed in or covered by the Celera Intellectual
Property will not cause or result in any such infringement; and

to the best of Celera's knowledge after diligent inquiry, there are no actions,
suits, investigations, claims or proceedings, or threats thereof, pending or
threatened against Celera in any way relating to the Celera Program or the
Celera Intellectual Property.

Celera Programs.

Celera represents and warrants that:



as of the Effective Date, all research and development activity at Celera and
all Affiliates of Celera with respect to Celera Programs has terminated;

all Celera Material and all data, documentation and other physical embodiments
of the Celera Technology have been delivered to Pharmacyclics in accordance with
Section 2.2; and

neither Celera nor any Affiliate of Celera has any intention to initiate any
research or development activity with respect to small molecules directed toward
treatment of human disease by means of [ *** ], Factor VIIa inhibition or HDAC
inhibition.

Representations, Warranties and Covenants of Pharmacyclics.

Expertise.

In entering into this Agreement, Pharmacyclics has relied solely on its
scientific and commercial experience and its analysis and evaluation of both the
scientific and commercial value of the Assigned Products.



Diligence.

Pharmacyclics covenants to use Commercially Reasonable Efforts to develop,
obtain Regulatory Approval, Commercialize and promote the Assigned Products.



Compliance by Pharmacyclics.

Pharmacyclics covenants to comply with all applicable laws, statutes,
regulations and guidance of Regulatory Authorities relating to the development,
manufacture and Commercialization of the Assigned Products in each country.



Disclaimer. Except as otherwise set forth in this Article 8, nothing in this
Agreement will be construed as:

a warranty or representation by Celera as to the validity, enforceability or
scope of any Celera Patent; or

a warranty or representation that anything made, used, sold, or otherwise
disposed of pursuant to this Agreement is or will be free from infringement of
Patents or other intangible rights of Third Parties; or

a requirement that Celera or Pharmacyclics must file any patent application,
secure any Patent, or maintain any Patent in force; or

an obligation on Celera or Pharmacyclics to bring or prosecute actions or suits
against Third Parties for infringement of the Celera Patents; or

an obligation to furnish any manufacturing or technical information; or

granting by implication, estoppel, or otherwise, any license or rights under
patents, trade secrets, know-how, copyrights, or other intangible rights of
Celera other than the Celera Intellectual Property.

Limitation.

Celera makes no representations, extends no warranties of any kind, either
express or implied, and assumes no responsibilities whatever with respect to
manufacture, use, sale or other disposition by Pharmacyclics, its Affiliates,
its Licensees, or their customers or transferees, of products incorporating or
made by use of inventions assigned under this Agreement.

Each Party and its Affiliates hereby waive, release, and renounce any and all
warranties, guarantees, obligations, liabilities, rights and remedies, express
or implied, arising by law or otherwise, with respect to the usefulness or
freedom from defects of the Assigned Products, including, but not limited to,
(a) any implied warranty of merchantability or fitness, (b) any implied warranty
arising from course of performance, course of dealing or usage in the trade, and
(c) any obligation, right, liability, claim or remedy for (i) loss of use,
revenue or profit, or any other damages, (ii) infringement of third party
intangible property rights, or (iii) incidental or consequential damages.

ARTICLE 9

INDEMNIFICATION

Indemnification by Celera

. Celera hereby agrees to defend, hold harmless and indemnify (collectively
"Indemnify") Pharmacyclics and its Affiliates, agents, directors, officers and
employees (the "Pharmacyclics Indemnitees") from and against any and all Losses
arising out of (a) any making, having made, using, selling, having sold,
offering for sale, or import and/or otherwise distributing Assigned Products by,
on behalf of, or under the authority of Celera, its Affiliates or any Third
Party prior to the Effective Date, (b) any exploitation of the Celera
Intellectual Property by or under the authority of Celera prior to the Effective
Date, and (c) any Third Party claim resulting directly or indirectly out of any
of Celera's representations and warranties set forth in this Agreement being
untrue in any material respect when made or any material breach or material
default by Celera of its material covenants and material obligations under this
Agreement. To be eligible to be so Indemnified, the Pharmacyclics Indemnitees
will provide Celera with prompt notice of any claim giving rise to the
indemnification obligation pursuant to this Section 9.1 and the exclusive
ability to defend (with the reasonable cooperation of Pharmacyclics Indemnitees)
and subject to Pharmacyclics' right to participate in and have counsel selected
by it participate, at Pharmacyclics' expense, in any action for which
Pharmacyclics seeks to be Indemnified by Celera). Pharmacyclics may not settle
any claim for the Loss associated with which any Pharmacyclics Indemnitee seeks
to be Indemnified by Celera, without Celera's prior written consent, provided
that Celera will be relieved of its obligations only if the failure by the
Pharmacyclics Indemnitee to deliver prompt notice is prejudicial to its ability
to defend such action. Celera's obligation to Indemnify the Pharmacyclics
Indemnitees pursuant to this Section 9.1 will not apply to the extent of any
Losses (i) that arise from the negligence or intentional misconduct of any
Pharmacyclics Indemnitee; (ii) that arise from Pharmacyclics' material breach of
this Agreement; or (iii) for which Pharmacyclics is obligated to Indemnify the
Celera Indemnitees pursuant to Section 9.2 of this Agreement.



Indemnification by Pharmacyclics. Pharmacyclics hereby agrees to Indemnify
Celera and its Affiliates, agents, directors, officers and employees (the
"Celera Indemnitees") from and against any and all Losses arising from Third
Party claims resulting directly or indirectly from (a) any of Pharmacyclics'
representations and warranties set forth in this Agreement being untrue in any
material respect when made or any material breach or material default by
Pharmacyclics of its material covenants or material obligations under this
Agreement; or (b) the making, having made, using, selling, having sold, offering
for sale, or import and/or otherwise distributing of Assigned Products by, on
behalf of, or under the authority of Pharmacyclics, its Affiliates or any of its
Licensees after the Effective Date. Without limiting the foregoing,
Pharmacyclics agrees to Indemnify the Celera Indemnitees from any Losses arising
from, relating to, or based upon any claim by a Third Party after the Effective
Date that an Assigned Product made, used, sold or distributed by, on behalf of,
or under the authority of Pharmacyclics, its Affiliates or any of its Licensees
after the Effective Date was or is unsafe, unfit or otherwise deficient in
quality or condition, or an Assigned Product made, used, sold or distributed by,
on behalf of, or under the authority of Pharmacyclics, its Affiliates or any of
its Licensees after the Effective Date caused any death or personal injury of
any kind, including but not limited to any death or personal injury occurring
during the conduct of any clinical trial by, on behalf of, or under the
authority of Pharmacyclics, its Affiliates or any of its Licensees. To be
eligible to be Indemnified as described above in this Section 9.2, the Celera
Indemnitees will provide Pharmacyclics with prompt notice of any claim giving
rise to the indemnification obligation pursuant to this Section 9.2 and the
exclusive ability to defend (with the reasonable cooperation of Celera
Indemnitees and subject to Celera's right to participate in and have counsel
selected by it participate, at Celera's expense, in any action for which Celera
seeks to be Indemnified by Pharmacyclics). Celera will not settle any claim for
the Loss associated with which any Celera Indemnitee seeks to be Indemnified by
Pharmacyclics, without Pharmacyclics' prior written consent, provided that
Pharmacyclics will be relieved of its obligations only if the failure by the
Celera Indemnitee to deliver prompt notice is prejudicial to its ability to
defend such action. Pharmacyclics' obligation to Indemnify the Celera
Indemnitees pursuant to this Section 9.2 will not apply to the extent of any
Losses (i) that arise from the negligence or intentional misconduct of any
Celera Indemnitee, (ii) for which Celera is obligated to Indemnify the
Pharmacyclics Indemnitees pursuant to Section 9.1 of this Agreement, or
(iii) that arise from any material breach by Celera of this Agreement.

Insurance. Within thirty (30) days after the Effective Date, each Party, at its
own expense, will procure and maintain during the Term, insurance policy or
policies, including in the case of Pharmacyclics product liability insurance,
adequate to cover its obligations hereunder and which are consistent with normal
business practices of prudent companies similarly situated. As of the Effective
Date, Pharmacyclics will carry comprehensive general liability, property damage,
and product liability insurance with an insurance limit of $10,000,000 and,
thereafter, will maintain coverage that is reasonable and customary for a
similarly situated biopharmaceutical company. Celera may self-insure all or part
of any such obligation consistent with pharmaceutical industry practices. Each
insurance policy required by, and procured under, this Section 9.3 by a Party
will name the other Party as an additional insured. The existence of such
insurance will not limit the insuring Party's liability with respect to its
indemnification obligations under this Article 9. Each Party will provide the
other Party with written evidence of such insurance upon request, and will
provide the other Party with written notice at least thirty (30) days prior to
the cancellation, non-renewal or material change in such insurance or self-
insurance which materially adversely affects the rights of such other Party
hereunder.

Limitation of Liability. Neither Party nor its respective Affiliates and
licensees will be liable for special, exemplary, consequential or punitive
damages, whether in contract, warranty, tort, strict liability or otherwise
incurred by the other party in connection with this Agreement, including but not
limited to damages measuring lost profits or business opportunities.
Notwithstanding the foregoing, amounts paid by a Party to a Third Party as
special, exemplary, consequential or punitive damages, whether in contract,
warranty, tort, strict liability or otherwise will be reimbursed by the other
Party to the extent such other Party is required to Indemnify such first Party
pursuant to the Indemnifications of Section 9.1 or of Section 9.2.

ARTICLE 10

CONFIDENTIALITY

Treatment of Confidential Information. The Parties agree that during the Term,
and for a period of [ *** ] years after this Agreement expires or terminates, a
Receiving Party must (a) maintain in confidence the Disclosing Party's
Confidential Information to the same extent the Receiving Party maintains its
own proprietary information of similar kind and value (but at a minimum each
Party will use commercially reasonable efforts to maintain Confidential
Information in confidence); (b) not disclose such Confidential Information to
any Third Party without prior written consent of the Disclosing Party, except
for disclosures to its licensees and commercial partners for Assigned Products
who agree to be bound by obligations of non- disclosure and non-use at least as
stringent as those contained in this Article 10; and (c) not use such
Confidential Information for any purpose except those purposes permitted by this
Agreement.

Authorized Disclosure. Notwithstanding any other provision of this Agreement,
each Party may disclose Confidential Information of the other Party:

to the extent and to the persons and entities as required by an applicable law,
rule, regulation, legal process, court order or the rules of the National
Association of Securities Dealers or of a Regulatory Authority; or

as necessary to file or prosecute those patent applications for which either
Party has the right to assume prosecution or maintenance, pursuant to
Section 7.1 of this Agreement (in the case of Celera's Confidential
Information), prosecute or defend litigation or otherwise establish rights or
enforce obligations under this Agreement, but only to the extent that any such
disclosure is necessary;

provided, however

, that the Receiving Party required or intending to disclose the Disclosing
Party's Confidential Information under Section 10.2(a) or Section 10.2(b) will
first give prompt notice to the Disclosing Party to enable it to seek any
available exemptions from or limitations on such disclosure requirement and will
reasonably cooperate in such efforts by the Disclosing Party.



Publicity; Terms of Agreement. The Parties agree that the existence of and the
material terms of this Agreement are Confidential Information of both Parties,
subject to the special authorized disclosure provisions set forth below in this
Section 10.3 (in lieu of the authorized disclosure provisions set forth in
Section 10.2, to the extent of any conflict) and without limiting the generality
of the definition of Confidential Information set forth in Section 1.17. The
Parties will mutually agree the text of a press release announcing the execution
of this Agreement. Thereafter, if either Party desires to make a public
announcement concerning this Agreement or the terms hereof, such Party will give
reasonable prior advance notice of the proposed text of such announcement to the
other Party for its prior review and approval, such approval not to be
unreasonably withheld. A Party will not be required to seek the permission of
the other Party to repeat any information as to the terms of this Agreement that
have already been publicly disclosed by such Party in accordance with the
foregoing or by the other Party. Either Party may disclose the terms of this
Agreement to potential investors who agree to be bound by obligations of
non-disclosure and non-use at least as stringent as those contained in this
Article 10. The Parties acknowledge that Celera and/or Pharmacyclics may be
obligated to file a copy of this Agreement with the U.S. Securities and Exchange
Commission with its next quarterly report on Form 10-Q, annual report on
Form 10-K or current report on Form 8-K or with any registration statement filed
with the U.S. Securities and Exchange Commission (the "SEC") pursuant to the
Securities Act of 1933, as amended and each such Party will be entitled to make
such filing, provided that it requests confidential treatment of the more
sensitive terms hereof to the extent such confidential treatment reasonably
available to the filing Party under the circumstances then prevailing. In the
event of any such filing, the filing Party will provide the non-filing Party
with an advance copy of the Agreement marked to show provisions for which the
filing Party intends to seek confidential treatment and will reasonably consider
the non-filing Party's timely comments thereon.

ARTICLE 11

TERM AND TERMINATION

Term. This Agreement will become effective on the Effective Date and will remain
in effect, unless earlier terminated pursuant to this Article 11, until
expiration of Pharmacyclics' obligation to pay Royalties pursuant to
Section 6.5.

Termination for Default. This Agreement may be terminated effective immediately
by written notice by either Party at any time during the Term for Default by the
other Party, which Default remains uncured for [ *** ] days, measured from the
date written notice of such Default is given to the Defaulting Party, provided,
however, that if such Default is not susceptible of cure within the stated
period and the Defaulting Party uses diligent good faith efforts to cure such
Default, the stated period will be extended by an additional [ *** ] days.

Reversion. In the event of termination of this Agreement before expiration of
the Term, Pharmacyclics will assign to Celera all right, title and interest in
and to all Celera Intellectual Property.

Survival. The following provisions will survive any expiration or termination of
this Agreement for the period of time specified: Articles 9, 10, 12 and 13, and
Sections 8.6 and 11.4. Termination of this Agreement will not relieve the
Parties of any liability which accrued hereunder prior to the effective date of
such termination nor preclude either Party from pursuing all rights and remedies
it may have hereunder or at law or in equity with respect to any breach of this
Agreement nor prejudice either Party's right to obtain performance of any
obligation. The remedies provided in this Article 11 are not exclusive of any
other remedies a Party may have in law or equity.

ARTICLE 12

DISPUTE RESOLUTION

Disputes. The Parties recognize that disputes as to certain matters may from
time to time arise during the Term which relate to either Party's rights or
obligations hereunder. It is the objective of the Parties to establish
procedures to facilitate the resolution of disputes arising from, concerning or
in any way relating to this Agreement in an expedient manner by mutual
cooperation and without resort to litigation. To accomplish this objective, the
Parties agree to follow the procedures set forth in this Section 12.1 if and
when a dispute arises under this Agreement. The Parties will undertake good
faith efforts to resolve any such dispute in good faith. In the event the
Parties are unable to resolve such dispute, either Party may, by written notice
to the other Party, have any dispute between the Parties remaining unresolved
after [ *** ] days referred to their respective executive officers designated
below or their designees or successors for attempted resolution by good faith
negotiations within [ *** ] days after such notice is received. Such designated
officers are as follows:

For Pharmacyclics:

Richard A. Miller, M.D., President and Chief Executive Officer



For Celera:

President, the Celera Genomics Group of Applera Corporation



If the designated officers are not able to resolve such dispute within such [
*** ] day period, either Party may at any time thereafter pursue any legal or
equitable remedy available to it. Notwithstanding the above, either Party will
be entitled at all times and without delay to seek equitable relief. The Parties
agree that all discussions and negotiations conducted pursuant to this Section
12.1, and any documents exchanged during any such discussions or negotiations,
will be treated as if subject to Rule 408, Federal Rules of Evidence.

Governing Law; Judicial Resolution. Resolution of all disputes arising out of or
related to this Agreement or the performance, enforcement, breach or termination
of this Agreement and any remedies relating thereto, will be governed by and
construed under the substantive laws of the State of California, as applied to
agreements executed and performed entirely in the State of California by
residents of the State of California, without regard to conflicts of law rules.
The exclusive jurisdiction for any dispute arising under this Agreement will be
a state or federal court of competent jurisdiction in California.

Patent Dispute Resolution. Any dispute, controversy or claim relating to the
scope, validity, enforceability or infringement of any patent rights claiming
the use or sale of any Assigned Product will be submitted to a court of
competent jurisdiction in which such patent rights were granted or arose.
Notwithstanding the foregoing, any dispute, controversy or claim relating to the
scope, validity, enforceability or infringement of any United States patent
rights covering the use or sale of any Assigned Product will be submitted to a
court of competent jurisdiction in the State of California.

ARTICLE 13

MISCELLANEOUS

Entire Agreement; Amendment. This Agreement (including all exhibits) and the
Confidential Disclosure Agreement dated February 3, 2006 and the Confidential
Disclosure Agreement dated March 9, 2006, set forth the complete, final and
exclusive agreement and all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties hereto and
supersedes and terminates all prior and contemporaneous agreements and
understandings between the Parties. There are no covenants, promises,
agreements, warranties, representations, conditions or understandings, either
oral or written, between the Parties other than as are set forth herein and
therein. No subsequent alteration, amendment, change or addition to this
Agreement will be binding upon the Parties unless reduced to writing and signed
by an authorized officer of each Party.

Force Majeure. Both Parties will be excused from the performance of their
obligations under this Agreement to the extent that such performance is
prevented by Force Majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party. Such excuse will be continued so long as
the condition constituting Force Majeure continues and the nonperforming Party
uses reasonable efforts to remove the condition. Incidents of Force Majeure will
not excuse the mere payment of money. If Pharmacyclics is excused from
performance under this Agreement by Force Majeure for a continuous period of six
(6) months or more, Celera may terminate this Agreement by thirty (30) days
advance written notice.

Notices. Any notice required or permitted to be given under this Agreement must
be in writing, must specifically refer to this Agreement and will be deemed to
have been sufficiently given for all purposes if mailed by first class certified
or registered mail, postage prepaid, express delivery service or personally
delivered, or if sent by facsimile, electronic transmission confirmed. Unless
otherwise specified in writing, the mailing addresses of the Parties are as
described below.

For Celera: Celera Genomics

45 West Gude Drive

Rockville, Maryland 20850

Fax: 240-453-3781

Attn: Legal Department



With a Copy to: Applera Corporation
301 Merritt 7
Norwalk, Connecticut 06851
Attn: General Counsel

Fax: 203-840-2902



For Pharmacyclics: Pharmacyclics, Inc.

995 E. Arques Avenue

Sunnyvale, California 94085-4521

Fax: 408-774-4594

Attention: Vice President, Business Development

With a Copy to: Chief Financial Officer

Maintenance of Records. Each Party will keep and maintain all records required
by law or regulation with respect to Assigned Products and will make copies of
such records available to the other Party upon request.

No Strict Construction. This Agreement has been prepared jointly and will not be
strictly construed against either Party.

Counterparts. This Agreement may be executed in two (2) or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.

Severability. If any one or more of the provisions of this Agreement is held to
be invalid or unenforceable by any court of competent jurisdiction from which no
appeal can be or is taken, the provision will be considered severed from this
Agreement and will not serve to invalidate any remaining provisions hereof. The
Parties must make a good faith effort to replace any invalid or unenforceable
provision with a valid and enforceable one such that the objectives contemplated
by the Parties when entering this Agreement may be realized.

Headings. The headings for each article and section in this Agreement have been
inserted for convenience of reference only and are not intended to limit or
expand on the meaning of the language contained in the particular article or
section.

Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of the Agreement.

Independent Contractors. The relationship between Pharmacyclics and Celera
created by this Agreement is one of independent contractors and neither Party
will have the power or authority to bind or obligate the other except as
expressly set forth in this Agreement.

Use of Name. No right, express or implied, is granted to either Party by this
Agreement to use in any manner any trademark, trade name or logo of the other
Party, including the names "Celera" and "Pharmacyclics", without the prior
written consent of the owning Party.

No Waiver. Any delay in enforcing a Party's rights under this Agreement or any
waiver as to a particular default or other matter will not constitute a waiver
of such Party's rights to the future enforcement of its rights under this
Agreement, except with respect to an express written and signed waiver relating
to a particular matter for a particular period of time.

--------------------------------------------------------------------------------

[ *** ] Indicates that material has been omitted and confidential treatment has
been requested therefor.
All such omitted material has been filed separately with the Commission pursuant
to Rule 24b-2.

--------------------------------------------------------------------------------



In Witness Whereof, the Parties have executed this Agreement in duplicate
originals by their duly authorized representatives.

APPLERA CORPORATION
THROUGH THE CELERA GENOMICS GROUP

 

PHARMACYCLICS, INC.

By: /s/ KATHY P. ORDOÑEZ

 

By: /s/ RICHARD A. MILLER, M.D.

Print Name: Kathy P. Ordoñez

 

Print Name: Richard A. Miller, M.D.

Senior Vice President and President,
Title: Celera Genomics Group

 

Title: President and Chief Executive Officer

--------------------------------------------------------------------------------

 

Exhibit 1.10

Celera Patents



TTC's Ref. No.

Celera's Ref. No

Country

Serial No.

File Date



[ *** ]



 

--------------------------------------------------------------------------------

 



Exhibit 1.13

Clinical Trial



CLINICAL STUDY PROTOCOL #[ *** ]

 

Study Entitled:

[ *** ]



 

 

PRINCIPAL INVESTIGATOR: [ *** ]



STUDY LOCATION: [ *** ]



 

 

ORIGINAL PROTOCOL: [ *** ]



AMENDMENT NUMBER: [ *** ]



AMENDMENT DATE: [ *** ]



 

 

 

--------------------------------------------------------------------------------

PROTOCOL SUMMARY



TITLE:

[ *** ]



 

 

PRINCIPAL INVESTIGATOR:

[ *** ]

STUDY CENTER:

[ *** ]



 

 

 

CLINICAL PHASE:

[ *** ]

OBJECTIVE:

[ *** ]



 

 

 

METHODOLOGY:

[ *** ]



NUMBER OF TREATED

PATIENTS PLANNED:

[ *** ]

DIAGNOSIS AND CRITERIA FOR INCLUSION:

[ *** ]



 

 

 

TEST PRODUCT:

[ *** ]

DOSE(S):

[ *** ]



 

 

 

 

 

 

ROUTE OF ADMINISTRATION:

[ *** ]

MAXIMUM DURATION OF TREATMENT:

[ *** ]

REFERENCE THERAPY:

[ *** ]

CRITERIA FOR EVALUATION:

[ *** ]



--------------------------------------------------------------------------------

 

Exhibit 2.2(b)

Form of Assignment



ASSIGNMENT



 

WHEREAS, APPLERA CORPORATION[, by and through the CELERA GENOMICS GROUP],
ASSIGNOR, a corporation organized and existing under the laws of the State of
Delaware, United States of America, and having a place of business at 45 West
Gude Drive, Rockville, Maryland 20850, is the owner of the entire right, title
and interest in, and to the United States Letters Patent No. __________, which
issued from United States Letters Patent Application Serial No. __________
entitled "________________________________________," and of the invention
therein described; and



WHEREAS, PHARMACYCLICS, INC., ASSIGNEE, a corporation organized and existing
under the laws of the State of Delaware, United States of America, and having a
place of business at 995 East Arques Avenue, Sunnyvale, California 94085, is
desirous of obtaining the entire right, title and interest in, to and under such
patent and such invention.



NOW, THEREFORE, in consideration of the sum of One Dollar ($1.00) to ASSIGNOR in
hand paid, and other good and valuable consideration, the receipt of which is
hereby acknowledged, ASSIGNOR has sold, assigned, transferred and set over, and
by these presents does hereby sell, assign, transfer and set over, unto
ASSIGNEE, its successors, legal representatives and assigns, the entire right,
title and interest in, to and under the invention, including the right to sue
for past infringement, and the patent and all divisions, renewals and
continuations thereof, and all patents of the United States which may be granted
thereon and all reissues and extensions thereof; and all applications for
industrial property protection, including, without limitation, all applications
for patents, utility models, and designs which may hereafter be filed for the
invention in any country or countries foreign to the United States, together
with the right to file such applications and the right to claim for the same the
priority rights derived from the patent under the patent laws of the United
States, the International Convention for the Protection of Industrial Property,
or any other international agreement or the domestic laws of the country in
which any such application is filed, as may be applicable; and all forms of
industrial property protection, including, without limitation, patents, utility
models, inventors' certificates and designs which may be granted for said
invention in any country or countries foreign to the United States and all
extensions, renewals and reissues thereof; and



ASSIGNOR HEREBY authorizes and requests the Commissioner of Patents and
Trademarks of the United States, and any official of any country or countries
foreign to the United States, whose duty it is to issue patents or other
evidence or forms of industrial property protection on applications as
aforesaid, to issue the same to ASSIGNEE, its successors, legal representatives
and assigns, in accordance with the terms of this instrument; and



ASSIGNOR HEREBY covenants and agrees that it has the full right to convey the
entire interest herein assigned, and that ASSIGNOR has not executed, and will
not execute, any agreement in conflict herewith; and



ASSIGNOR HEREBY further covenants and agrees that ASSIGNOR will communicate to
ASSIGNEE, its successors, legal representatives and assigns, any material facts
known to ASSIGNOR respecting the invention, and testify in any legal proceeding,
sign all lawful papers, execute all divisional, continuing, reissue and foreign
applications, make all rightful oaths, and generally do everything possible to
aid ASSIGNEE, its successors, legal representatives and assigns, to obtain and
enforce proper protection for the invention in all countries.



IN WITNESS AND IN TESTIMONY WHEREOF, I, as a duly authorized representative of
ASSIGNOR, hereunto set my hand and seal this ______ day of April 1999.







By:





 

 

State of )

) SS.:

County of )



On this ______ day of ____________, before me, a Notary Public in and for the
State and County aforesaid, personally appeared _________________, to me known
and known to me to be the person of that name, who signed and sealed the
foregoing instrument, and he acknowledged the same to be his free act and deed.



 

_______________________________,

Notary Public.



 

--------------------------------------------------------------------------------



Exhibit 2.2(c)(i)

[ *** ]



 

[ *** ]



--------------------------------------------------------------------------------



Exhibit 2.2(c)(ii)

Factor VIIa Program Information



 

[ *** ]



--------------------------------------------------------------------------------



Exhibit 2.2(c)(iii)

HDAC Program Information





[ *** ]



 

--------------------------------------------------------------------------------

Exhibit 6.2

Stock PURCHASE Agreement



 

 

See Attached



 

 

--------------------------------------------------------------------------------